Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 16-BG-471

                       IN RE TOAN Q. THAI, RESPONDENT.

                        A Suspended Member of the Bar
                  of the District of Columbia Court of Appeals
                         (Bar Registration No. 439343)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                                 (DDN357-09)

(Submitted January 13, 2017                              Decided April 13, 2017)

      Toan Q. Thai, pro se.

     Wallace E. Shipp, Jr., Disciplinary Counsel, for the Office of Disciplinary
Counsel.

     Before MCLEESE, Associate Judge, and REID and WASHINGTON, Senior
Judges.*

      PER CURIAM:      The Board on Professional Responsibility found that

respondent Toan Q. Thai committed numerous violations of the District of

Columbia Rules of Professional Conduct in connection with his representation of

clients in immigration proceedings, by among other things failing to safeguard


      *
         Judge Washington was the Chief Judge at the time this case was
submitted. His status changed to Senior Judge on March 20, 2017.
                                          2

client funds, engaging in reckless or intentional misappropriation, neglecting

clients’ cases, failing to communicate with clients, failing to return unearned fees,

engaging in the unauthorized practice of law, failing to respond to Disciplinary

Counsel’s inquiries, and committing criminal misconduct reflecting adversely on

his honesty, trustworthiness, and fitness. The Board recommended that Mr. Thai

be disbarred and required to pay restitution to certain clients as a condition of his

reinstatement.



      Pursuant to District of Columbia Bar Rule XI, § 9 (h)(2), “if no exceptions

are filed to the Board’s report, the Court will enter an order imposing the discipline

recommended by the Board.” Mr. Thai did not file an exception to the Board’s

recommendation. Mr. Thai did, however, file a brief response to an order requiring

him to show cause why this court should not enter an interim order of suspension

pending final action. In that response, Mr. Thai denied certain of the Board’s

conclusions but did not present any persuasive basis for rejecting those

conclusions. We therefore accept the Board’s recommendation. Accordingly, it is



      ORDERED that Toan Q. Thai is hereby disbarred from the District of

Columbia. It is
                                          3




      FURTHER ORDERED that, as a condition of reinstatement, Mr. Thai must

pay restitution to his clients in the amounts determined by the Board: $3,000, plus

interest at the legal rate, to Heesoek Lee; $4,500, plus interest at the legal rate, to

Cuong Bao Tang and Long Dang; and $2,000, plus interest at the legal rate, to

Bich Thi Ngoc Huynh. For the purposes of reinstatement, the period of disbarment

will begin to run when Mr. Thai has filed an affidavit demonstrating full

compliance with District of Columbia Bar Rule XI, § 14 (g).



                                                      So ordered.